Case 1:19-cv-05879-LAP Document 28 Filed 10/16/19 Page 1 of 2

4
1

]
UNITED STATES DISTRICT COURT

|

 

JETBLUE AIRWAYS CORPORATION,
Plainuff
Vv,

JET.COM INC., WALMART INC., and
WALMART APOLLO, LLC,

Defendants.

 

 

SOUTHERN DISTRICT OF NEW YORK

No. 1:19-cv-05879

JOINT STIPULATION OF DISMISSAL

Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff JetBlue

Airways Corporation and Defendants Jet.com Inc., Walmart Inc., and Walmart Apollo, LLC,

by and through their respective counsel, hereby stipulate that all claims in the above-captioned

action may be and hereby are dismissed with prejudice, with each party bearing its own costs,

expenses, and attorneys’ fees.
Case 1:19-cv-05879-LAP Document 28 Filed 10/16/19 Page 2 of 2

iM
Dated: October, 2019

FRANKFURT KURNIT KLEIN & SELZ, P.C.

Edward H. Rosenthal

Rachel Santori

Kimberly M. Maynard

488 Madison Avenue

New York, New York 10022
Tel.: (212) 980-0120
erosenthal @tkks.com
rsantori@ikks.com

Attorneys for Plaintiff JetBlue Airways
Corporation

he

Respectfully submitted,

ORRICK, HERRIN LIT CLIFFE LLP

By:
Elizabeth E. Brenckman (Bar No. 5272042)
51 West 52" Street

New York, New York 10019-6142

Tel: (212) 506-3535
ebrenckman@orrick.com

 

Attorneys for Defendants Jet.com inc,
Walmart Inc. and Walmart Apollo, LLC
